FILED
                           NOT FOR PUBLICATION                              NOV 03 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    15-10506
                                                        15-10507
              Plaintiff-Appellee,
                                                 D.C. No. 4:15-cr-00393-RCC
 v.                                              D.C. No. 2:10-cr-01077-RCC

MIGUEL ANGEL GUTIERREZ-                          MEMORANDUM*
AGUILAR, a.k.a. Miguel Gomez, a.k.a.
Hugo Gutierrez-Gutierrez, a.k.a. Miguel
Gomez-Garcia,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, Chief Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      In these consolidated appeals, Miguel Angel Gutierrez-Aguilar appeals the

46-month sentence imposed following his guilty-plea conviction for reentry of a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removed alien, in violation of 8 U.S.C. § 1326, and the 15-month consecutive

sentence imposed upon revocation of supervised release. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Gutierrez-Aguilar contends that the district court procedurally erred by

failing to (1) consider the 18 U.S.C. § 3553(a) sentencing factors, (2) address his

nonfrivolous mitigating arguments, and (3) explain the sentence adequately. We

review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and find none. The record reflects that the district court

considered the section 3553(a) factors and Gutierrez-Aguilar’s mitigating

arguments, and explained the sentence sufficiently. See Rita v. United States, 551
U.S. 338, 357-59 (2007); United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008)

(en banc).

      Gutierrez-Aguilar also contends that the 61-month aggregate sentence is

substantively unreasonable. The district court did not abuse its discretion. See

Gall v. United States, 552 U.S. 38, 51 (2007). The aggregate within-Guidelines

sentence is substantively reasonable in light of the relevant sentencing factors and

the totality of the circumstances, including Gutierrez-Aguilar’s criminal and

immigration history. See id.

      AFFIRMED.


                                          2                           15-10506 & 15-10507